Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 1 of 17 PagelD #: 136

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BONIFACIO PEREZ-RAMOS and LUCIANA 18-cv-1929
FLORES, individually and on behalf of others
similarly situated, SETTLEMENT AGREEMENT
AND
Plaintiffs, RELEASE OF CLAIMS
-against-

ST. GEORGE HOLDING CORP. (D/B/A EL
BASURERO), RITMOS 60’S INC. (D/B/A RITMOS
60°S), JORGE A. MORALES, and RAMON
BADILLO,

Defendanis.

 

 

This Settlement Agreement and General Release of Claims (“Agreement”) is entered into
by and among Plaintiffs Bonifacio Perez-Ramos and Luciana Flores (“Plaintiffs”) on the one hand,
and St. George Holding Corp. (d/b/a El Basurero), Ritmos 60’s Inc. (d/b/a Ritmos 60’s), Jorge A.
Morales, and Ramon Badillo (collectively, “Defendants,” and together with Plaintiffs, the
“Parties”), on the other hand.

WHEREAS, Plaintiffs allege that they worked for Defendant as employees; and

WHEREAS, a dispute has arisen regarding Plaintiffs’ alleged employment and the terms
thereof, which dispute has resulted in the filing of an action in the United States District Court for
the Eastern District of New York, Civil Action No: 18-cv-1929 (hereinafter “the Litigation”),
alleging, among other things, a violation of federal and state wage and hour and overtime laws;

WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

WHEREAS, the Parties desire to resolve all disputes between them without the necessity
of further litigation;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged,
it is hereby agreed as follows:

1. Payment: Defendants shall pay or cause to be paid to Plaintiffs, subject to the terms and
conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of
any and all claims or potential claims identified in paragraph 6 of this Agreement that Plaintiffs
may have against Defendants through the Effective Date of this Agreement (each such claim a
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 2 of 17 PagelD #: 137

“Released Claim”), including all counsel fees and costs incurred by Plaintiffs, the gross sum of Seventy-
Five Thousand Dollars and Zero Cents ($75,000.00) (the "Negotiated Settlement Amount") to be
paid to Plaintiff's attorneys over a period of six (6) months as follows:

i. A check in the amount of Thirty Thousand Dollars and Zero Cents ($30,000.00) made
payable to “Michael A. Faillace, Esq. & Associates, P.C. as Attorneys for Plaintiffs,” for
immediate deposit within thirty (30) days of court approval of the Agreement and receipt by the
Defendants’ attorney of a duly execute IRS W-9 from the Plaintiffs’ counsel, delivered to
Plaintiffs’ counsel no later than thirty (30) days following court approval of the Agreement.
Determination of the Plaintiffs’ share, counsel fees, and costs, is the responsibility solely of the
Plaintiffs and their counsel.

ii. A check in the amount of Seven Thousand Five Hundred Dollars and Zero Cents
($7,500.00) made payable to “Michael A. Faillace, Esq. & Associates, P.C. as Attorneys for
Plaintiffs,” for immediate deposit within sixty (60) days of court approval of the Agreement and
receipt by the Defendants’ attorney of a duly execute IRS W-9 from the Plaintiffs’ counsel,
delivered to Plaintiffs’ counsel no later than thirty (30) days following court approval of the
Agreement. Determination of the Plaintiffs’ share, counsel fees, and costs, is the responsibility solely
of the Plaintiffs and their counsel.

iil. A check in the amount of Seven Thousand Five Hundred Dollars and Zero Cents
($7,500.00) made payable to “Michael A. Faillace, Esq. & Associates, P.C. as Attorneys for
Plaintiffs,” for immediate deposit within ninety (90) days of court approval of the Agreement and
receipt by the Defendants’ attorney of a duly execute IRS W-9 from the Plaintiffs’ counsel,
delivered to Plaintiffs’ counsel no later than thirty (30) days following court approval of the
Agreement. Determination of the Plaintiffs’ share, counsel fees, and costs, is the responsibility solely
of the Plaintiffs and their counsel.

iv. A check in the amount of Seven Thousand Five Hundred Dollars and Zero Cents
($7,500.00) made payable to “Michael A. Faillace, Esq. & Associates, P.C. as Attorneys for
Plaintiffs,” for immediate deposit within one-hundred and twenty (120) days of court approval of
the Agreement and receipt by the Defendants’ attorney of a duly execute IRS W-9 from the
Plaintiffs’ counsel, delivered to Plaintiffs’ counsel no later than thirty (30) days following court
approval of the Agreement. Determination of the Plaintiffs’ share, counsel fees, and costs, is the
responsibility solely of the Plaintiffs and their counsel.

Vv. A check in the amount of Seven Thousand Five Hundred Dollars and Zero Cents
($7,500.00) made payable to “Michael A. Faillace, Esq. & Associates, P.C. as Attorneys for
Plaintiffs,” for immediate deposit within one-hundred and fifty (150) days of court approval of the
Agreement and receipt by the Defendants’ attorney of a duly execute IRS W-9 from the Plaintiffs’
counsel, delivered to Plaintiffs’ counsel no later than thirty (30) days following court approval of
the Agreement. Determination of the Plaintiffs’ share, counsel fees, and costs, is the responsibility
solely of the Plaintiffs and their counsel.

vi. A check in the amount of Seven Thousand Five Hundred Dollars and Zero Cents
($7,500.00) made payable to “Michael A. Faillace, Esq. & Associates, P.C. as Attorneys for
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 3 of 17 PagelD #: 138

Plaintiffs,” for immediate deposit within one-hundred and eighty (180) days of court approval of
the Agreement and receipt by the Defendants’ attorney of a duly execute IRS W-9 from the
Plaintiffs’ counsel, delivered to Plaintiffs’ counsel no later than thirty (30) days following court
approval of the Agreement. Determination of the Plaintiffs’ share, counsel fees, and costs, is the
responsibility solely of the Plaintiffs and their counsel.

vii. | A check in the amount of Seven Thousand Five Hundred Dollars and Zero Cents
($7,500.00) made payable to “Michael A. Faillace, Esq. & Associates, P.C. as Attorneys for
Plaintiffs,” for immediate deposit within two-hundred and ten (210) days of court approval of the
Agreement and receipt by the Defendants’ attorney of a duly execute IRS W-9 from the Plaintiffs’
counsel, delivered to Plaintiffs’ counsel no later than thirty (30) days following court approval of
the Agreement. Determination of the Plaintiffs’ share, counsel fees, and costs, is the responsibility
solely of the Plaintiffs and their counsel.

The payments set forth above shall be delivered to the office of Michael Faillace & Associates,
P.C. to the attention of Michael Faillace, Esq. and Associates, P.C., at 60 East 42nd Street, Suite
4510, New York, NY 10165.

3. Default; Notice to Cure: In the event that the Settlement Payment is not received
within seven (7) calendar days of the Payment due date set forth in Paragraph | of this Agreement,
or any check fails to clear (i.e., bounces) on its respective payment date, Plaintiffs’ counsel shall
serve a written notice (“Default Notice”) upon Defendants, by email, and upon counsel for
Defendants, by email and certified mail, and the Defendants shall have ten (10) business days from
the date of receipt of the Default Notice to cure the default by making such payment together with
an additional amount of $50.00 to reimburse Plaintiffs’ counsel for the time and costs of each such
bounced check. Upon Defendants’ failure to cure a default within ten (10) business days of
delivery of the Default Notice, counsel for Plaintiffs may immediately file the Affidavits of
Confession of Judgment annexed hereto as Exhibit A.

4. Failure to Pay: Defendants shall execute a Confession of Judgment in the form of
Exhibit A attached hereto entitling Plaintiffs to recover from Defendants: (i) all outstanding
unpaid amount(s) arising under this Agreement; (ii) interest at the rate of 9% per annum under the
New York Civil Practice Law and Rules accruing from the date in which their obligations to make
the payments is breached; and (iii) reasonable attorneys’ fees and costs incurred in any action or
proceeding to enforce the payment terms of the Agreement. Defendant shall deliver to Michael
A. Faillace, Esq. and Associates, P.C. the executed and notarized original Confessions of Judgment
contemporaneously with Defendant’s execution of this Agreement.

5. Taxes and Witholding: Plaintiffs and Plaintiffs’ counsel shall be solely responsible
for any taxes resulting from the payments received under this Settlement Agreement that are not
subject to withholding by the Defendants. Plaintiffs shall indemnify and hold each of the
Defendants harmless to the fullest extent permitted by law, including the payment of any damages,
penalties, interest, attorneys’ fees and/or judgments that may be incurred by Defendants resulting
from payments under this Agreement.
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 4 of 17 PagelD #: 139

6. Releases

Plaintiffs hereby irrevocably and unconditionally release from and forever discharge and
covenant not to sue Defendants only for wage and hour claims which Plaintiffs have, had, claim or
claimed to have against Defendants relating specifically to the claims in the Litigation that have
occurred as of the Effective Date of this Agreement.

7. Submission to Court for Approval: The Parties intend for the Plaintiffs to waive
any and all claims related to their wages or compensation they may have against the Defendants,
including claims under the FLSA, and therefore desire that this Agreement be approved by the
United States District Court. Accordingly, the Parties agree to file a Joint Motion for Approval
of the Settlement Agreement after full execution of this Agreement. Upon execution of this
Agreement, the Parties agree to immediately execute the “Joint Stipulation for Dismissal with
Prejudice,” in the form annexed hereto as Exhibit B, which will be filed with the Court along
with the Joint Motion for Approval of the Settlement Agreement. Court approval and dismissal
of this action is a material condition of this Agreement and the Parties’ obligations hereunder.
Failure of the Court to approve this Agreement and enter the Parties’ Joint Stipulation for
Dismissal with Prejudice renders this Agreement null and void and no payments shall be made
pursuant to Paragraph | of the Agreement.

8. No Admission of Wrongdoing: This Agreement and compliance with this Agreement
shall not be construed as an admission by Defendant of any liability whatsoever, or of any violation
of any statute, regulation, duty, contract, right or order.

9. Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiffs and Defendant.

10. Acknowledgment: Plaintiffs acknowledge that they have been fully and fairly
represented by counsel in this matter. Defendants acknowledge that they have consulted with
counsel for the purpose of this Agreement. Plaintiffs and Defendants acknowledge that they are
not relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in this
Agreement.

11. Notices: Notices required under this Agreement shall be in writing and shall be
deemed given on the first business day following first-class mailing and electronic transmission
thereof. Notice hereunder shall be delivered to:

To Plaintiffs:

Michael Faillace, Esq.

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42" St. Suite 4510

New York, NY 10165
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 5 of 17 PagelD #: 140

Tel: (212) 317-1200
Fax: (212) 317-1620
Email: michael@faillacelaw.com

To Defendants:

Email: monykmorales17@hotmail.com
Email: jorgemora1987@gmail.com

To Defendants’ Counsel:

Stephen D. Hans, Esq.

Stephen D. Hans & Associates, P.C.
45-18 Court Square, Suite 403

Long Island City, NY 11101

Tel: (718) 275-6700

Email: shans@hansassociates.com

12. Governing Law: This Agreement shall be governed by, and interpreted in accordance
with, the laws of the State of New York, excluding the conflict-of-laws principles thereof. The
parties consent and stipulate to the personal jurisdiction of the United States District Court for the
Eastern District of New York and the Supreme Court of the State of New York in any subsequent
proceeding to enforce this Agreement.

13. Release Notification: | Defendants advised Plaintiffs to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiffs acknowledge that they have
consulted with Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiffs
acknowledge that it is their choice to waive any potential claims in return for the benefits set forth
herein and that they made this decision after careful thought and a reasonable period of time to
consider this Agreement, and after an opportunity to consult with their attorneys. Plaintiffs confirm
that they understand the terms of this Agreement and that they are signing this Agreement
voluntarily.

14. Accord and Satisfaction: Should any action or proceeding be instituted by any of the
Plaintiffs with respect to matters herein settled, released or waived pursuant to this Agreement,
other than an action or proceeding to enforce the terms of this Agreement, this Agreement shall be
deemed a full accord, satisfaction and settlement of any such claim(s) and sufficient basis for
immediate dismissal.

15. No Assignment: Plaintiffs represent and warrant that they have not assigned,
transferred, or purported to assign or transfer, to any person or entity, any Released Claim or any
portion thereof or interest therein, including, but not limited to, any interest in the Litigation, or
any related action and no lien exists therein.
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 6 of 17 PagelD #: 141

16. Entire Agreement: This Agreement and all attachments constitute the entire
Agreement between the Parties. All prior and contemporaneous negotiations and understandings
between the Parties shall be deemed merged into and superseded by this Agreement. There are no
representations, warranties, understandings, or agreements other than those expressly set forth in
this Agreement.

17. Waiver: Failure to insist on compliance with any term, covenant or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant or condition, nor
shall any waiver or relinquishment of any right or power contained in this Agreement at any one
time or more times be deemed a waiver or relinquishment of any right or power at any time or all
times.

18. Modification: This Agreement and Release may not be modified, altered or otherwise
changed except by a written agreement signed and notarized by the affected by the modification,
alteration, or change.

19. Binding Effect: This Agreement shall be binding upon and inure to the benefit of the
Parties, and the Parties’ heirs, trustees, executors, administrators, successors, and assigns of the
respective Parties.

20. Construction: The terms and conditions of this Agreement have been negotiated by
mutual agreement of the Parties. Therefore, the terms and conditions of this Agreement are not
intended to be, and shall not be, construed against any Party by virtue of draftsmanship.

21. Attorneys’ Fees and Costs: Except as specifically provided elsewhere in this
Agreement, each Party shall be solely responsible for its or their own attorneys’ fees and costs in
connection with the Litigation. However, the prevailing Party shall be entitled to recover all
reasonable attorneys’ fees and costs incurred in the prosecution of any action to enforce the terms
of this Agreement.

22. Fair_and Reasonable Settlement: The Parties agree that this Agreement and the
payments called for by this Agreement are fair and reasonable to all Parties, and that those
payments and the other terms of this Agreement constitute a fair and reasonable settlement of the
claims made in the Litigation. The Parties also agree that there was no undue influence, duress,
overreaching, collusion, or intimidation in reaching this Agreement, and that both Parties have
sought and received the advice of competent counsel as to the meaning and effect of each of the
terms of this Agreement before agreeing to sign it.

23. Counterparts: To signify their agreement to the terms of this Agreement and General
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

24. Tax Liability and Indemnity: The Plaintiffs understand that no federal, state or local
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 7 of 17 PagelD #: 142

income taxes, payroll taxes or other taxes or withholdings have been or will be paid by the
Defendants or withheld by the Defendants on account of or from the Negotiated Settlement
Amount. The Plaintiffs acknowledge that the Defendants and their counsel do not make and have
not made any representations regarding the taxability of such amounts or the necessity for making
withholdings therefrom, and the Plaintiffs further acknowledge that they have not relied upon any
advice or representation by the Defendants or their attorneys as to the necessity for withholding
from or the taxability of such amounts. The Plaintiffs shall be solely responsible for any and all
taxes which may be due as a result of Plaintiffs’ receipt of their respective portions of the
Negotiated Settlement Amount pursuant to this Agreement. The Plaintiffs further agree to accept
full, complete, sole and entire responsibility for any tax liability, withholding liability, interest or
penalty that may be assessed against or incurred by the Defendants or by the Plaintiffs, or both, as
a result of not withholding taxes from any portion of the money paid to the Plaintiffs and the
Plaintiffs’ attorneys pursuant to this Agreement, and the Plaintiffs agree to fully indemnify and
hold the Defendants harmless against any such liability. If the Defendants receive notice from any
taxing authorities regarding any of the payments hereunder, the Defendants will provide the
Plaintiffs’ attorneys with a copy of such notice, within a reasonable period, so that the Plaintiffs
may address any requests made by such taxing authority. The Plaintiffs understand that, in the
event that the Defendants are required to enforce the terms of this indemnification and hold
harmless provision, the Plaintiffs shall reimburse the Defendants for Defendants’ reasonable
attorney’s fees and costs associated with such enforcement.

Plaintiffs:

By: Bon! Cael Pere 6-oS- L9

 

BONIFACIO PEREZ-RAMOS
t ==
Bp: LV aA ame Lheres f- o3 LF?
LUCIANA FLORES —
Defendants:

ST. GEORGE HOLDING CORP. (d/b/a EL BASURERO)

By:

 

Print Name

 

Title
RITMOS 60’S INC. (d/b/a RITMOS 60’S)

By:

 

Print Name

 
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 8 of 17 PagelD #: 143

moome taxes, payroll taxes or other taxes or withholdings have been or will be paid by the
Defendants or withheld by the Defendents on account of or from the Negotiated Settlement
Amount. The Plaintiffs acknowledge that the Defendants and thei: counsel do not make and have
not made any representations regarding the taxability of such amounts or the necessity for making
withholdings therefrom, and the Flaintiffs further acknowledge that they have not relied upon any
édyice or representation by the Defendants or their attorneys as to the necessity for withholding
from or the taxability of such amounts. The Plaintiffs shall be solely responsible for any and all
taxes which may be due as a result of Plaintiffs’ receipt of their respective portions of the

full, complete, sole and entire responsibility for any tax liability, withholding liability, interest or
penalty that may be assessed against or incurred by the Defendants or by the Plaintifs, or both, as
a result of not withholding taxes from any portion of the money paid io the Plaintiffs and the
Plaintiffs’ aitorneys pursuant to this Agreement, and the Pleintiffs agree to fully indemnify and
hold the Defendants harmless against any such liability. If the Defendants receive notice from any
taxing authorities regarding any of the payments hereunder, the Defendants will provide the
Plaintiffs’ attorneys with a copy of such notice, within a reasonable period, so that the Plaintifts
may address any requests made by such texing authority. The Plaintiffs understand that, in the
event that the Defendants are required to enforce the tezms of this indemnification and hold
harmless provision. the Plaintiffs shal} reimburse the Defendants for Defendants’ reasonable
aitomey’s fees and costs associated with such enforcement.

Plajati fis:

 

By:
BONIFACIO PEREZ-RAMOS

By: __.
LUCLANA FLORES

 

Defendants:

t
? -™

F * —;

f
ST, GEORGE moa RY. (d/o/a BL BASURERO)
By. _ atl oe uN - eos

Print Name _ Nooce WAG rales
Tile RN ESideny -

ema INC. pREmOs 60°S)

By: = am f oN et of

 

—_—" |
Print Name_ Vee >i. woee | Voooles
ee q

—
—_— a
—_
—

ES eS le 5 etre Sa ei ee
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19

 

 

Page 9 of 17 PagelD #: 144
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 10 of 17 PagelD #: 145

SUPREME COURT OF THE STATE OF NEW YORK

 

NEW YORK COUNTY
xX
BONIFACIO PEREZ-RAMOS and LUCIANA
FLORES, individually and on behalf of others
similarly situated,
AFFIDAVIT OF
Plaintiffs, CONFESSION
OF JUDGMENT
-against-

ST. GEORGE HOLDING CORP. (D/B/A EL
BASURERO), RITMOS 60’S INC. (D/B/A RITMOS
60’S), JORGE A. MORALES, and RAMON
BADILLO,

Defendants

 

STATE OF NEW YORK _)
) ss.

COUNTY OF Queens )

“Jorge A. Moralesteing duly sworn, deposes and says:

1, Ireside in Kueéens, New York

2. Iam an owner of St. George Holding Corp. (d/b/a El Basurero). I am duly authorized to
make this affidavit of confession of judgment on behalf of St. George Holding Corp. (d/b/a
E! Basurero).

3. St. George Holding Corp. (d/b/a El Basurero) maintains its principal place of business at
32-17 Steinway Street, Astoria, New York 11103.

4. This affidavit of confession of judgment is for debt justly due to Plaintiffs under the terms
of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants St. George Holding Corp. (d/b/a El Basurero), Ritmos 60’s Inc. (d/b/a Ritmos
60’s), Jorge A. Morales and Ramon Badillo (collectively, “Defendants”) is to submit a
total sum of Seventy-Five Thousand Dollars and Zero Cents ($75,000.00) to Plaintiffs.

5. Pursuant to the terms of the Settlement Agreement and Release by and between Bonifacio
Perez-Ramos and Luciana Flores (collectively, “Plaintiffs”) and Defendants, to which this
Affidavit is annexed, I hereby confess judgment and authorize entry thereof in New York
County against St, George Holding Corp. (d/b/a El Basurero) and in favor of Plaintiffs for

9
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 11 of 17 PagelD #: 146

the remaining sum due under the Settlement Agseement at the time of Defendants’ breach
thereof,

§, This affidavit is made upon good and valuable consideration, the sufficiency of which I
acknowledge, including, without limitation, the terms and provisions of the Settlement
Agreement.

I hereby represent my understanding that upon Defendants’ breach of the Settlement
Agreement and failure to cure, this Confession of Judgment shall be docketed and entered
as a judgment in the Supreme Cou:t of the State of New York, New Yous County, as a
judgment for $75,000.00 (less ary amounis already paid to Plaintiffs pursuant to the above
schedule) against St. George Holding Corp. (d/b/a El Basurero).

wy
©

   
   

STEPHEN D, HANS
Notary Public, State of New York
£ Ne. O2HAs6se409

Qualified in Queens County
. Commission Expires June 30, 2014

ay)

 
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 12 of 17 PagelD #: 147

SUPREME COURT OF THE STATE OF NEW YORK

 

NEW YORK COUNTY
x
BONIFACIO PEREZ-RAMOS and LUCIANA
FLORES, individually and on behalf of others
similarly situated,
AFFIDAVIT OF
Plaintiffs, CONFESSION
OF JUDGMENT
~against-

ST, GEORGE HOLDING CORP. (D/B/A EL
BASURERO), RITMOS 60’S INC. (D/B/A RITMOS
60’S), JORGE A. MORALES, and RAMON
BADILLO,

Defendants

 

STATE OF NEW YORK _ )

SS.
COUNTY OF Quee KS )
“ovge. k. i orales, being duly sworn, deposes and says:

1. Ireside in Queens New York

2. Iam an owner of Ritmos 60’s Inc. (d/b/a Ritmos 60’s). I am duly authorized to make this
affidavit of confession of judgment on behalf of Ritmos 60’s Inc. (d/b/a Ritmos 60’s).

3. Ritmos 60’s Inc. (d/b/a Ritmos 60’s) maintains its principal place of business at 32-23
Steinway Street, Astoria, New York 11103.

4, This affidavit of confession of judgment is for debt justly due to Plaintiffs under the terms
of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants St. George Holding Corp. (d/b/a El Basurero), Ritmos 60’s Inc. (d/b/a Ritmos
60’s), Jorge A. Morales and Ramon Badillo (collectively, “Defendants”) is to submit a
total sum of Seventy-Five Thousand Dollars and Zero Cents ($75,000.00) to Plaintiffs.

5. Pursuant to the terms of the Settlement Agreement and Release by and between Bonifacio
Perez-Ramos and Luciana Flores (collectively, “Plaintiffs”) and Defendants, to which this
Affidavit is annexed, I hereby confess judgment and authorize entry thereof in New York
County against Ritmos 60’s Inc. (d/b/a Ritmos 60’s) and in favor of Plaintiffs for the

11
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 13 of 17 PagelD #: 148

fenaiaing sum due under the Settlement Agreement at the time of Defendants’ breach
eof.

6. This affidavit is made upon good and valuable consideration, th i ‘whi
I 2 and n, the sufficiency of which I
acknowledge, including, without limitation, the terms and provisions of the Settlement

>i

I hersby zepresent my understending that 4 lemen

u upon Defendants’ breach of the Settl ¢
Agreement acd failure to cure, this Confession of Judgment shail be docketed and entered
as a judgment in the Supreme Court of the State of New York, New York County, as a
judgment for $75,000.00 (less any cmounts already paid to Plaintiffs pursuant to the above
schedule) against Ritnos 60's Inc, (d/b/a Ritmos 69’s).

ii )
Rit Wh ederal

ey oe

By:

   
  

“STEPHEN D. HANS
Notary Public, State of New York
No. 02HA4658402

© Qualified in Queens County
mmizsion Expires June 30, 2019

12

PT Ot
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 14 of 17 PagelD #: 149

SUPREME COURT OF THE STATE OF NEW YORK

 

NEW YORK COUNTY
x
BONIFACIO PEREZ-RAMOS and LUCIANA
FLORES, individually and on behalf of others
similarly situated,
AFFIDAVIT OF
Plaintiffs, CONFESSION
OF JUDG T
-against-

ST. GEORGE HOLDING CORP. (D/B/A EL
BASURERO), RITMOS 60'S INC. (D/B/A RITMOS
60°S), JORGE A. MORALES, and RAMON
BADILLO,

Defendants

 

STATE OF NEW YORK)
SS.
COUNTY OF QUuéChs )

Jorge A. Morales, being duly sworn, deposes and says:
1. [reside in Queens, New York

2. This affidavit of confession of judgment is for debt justly due to Plaintiffs under the terms
of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants St. George Holding Corp. (d/b/a Fl Basurero), Ritmos 60’s Inc. (d/b/a Ritmos
60’s), Jorge A. Morales and Ramon Badillo (collectively, “Defendants”) are to submit a
total sum of Seventy-Five Thousand Dollars and Zero Cents ($75,000.00) to Plaintiffs.

3. Pursuant to the terms of the Settlement Agreement and Release by and between Bonufacio
Perez-Ramos and Luciana Flores (collectively, “Plaintiffs”) and St. George Holding Corp.
(d/b/a El Basurero), Ritmos 60’s Inc. (d/b/a Ritmos 60’s), Jorge A. Morales and Ramon
Badillo (each a “Defendant” and collectively, “Defendants”), to which this Affidavit is
annexed, I hereby confess judgment and authorize entry thereof in New York County
against me individually and in favor of Plaintiffs for the remaining sum due under the
Settlement Agreement at the time of Defendants’ breach thereof.

13
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 15 of 17 PagelD #: 150

ideration. the sufficiency of which i
i it ig made upoa good and valuable consideration, tne :
* sicoledge. incinding, without limitation, the terms and provisions of the Settlement
Agreement.

TEPLese: erstandi n Defendants’ breach of the Settlement

* ead and eae inna this Of paint Jorigment shall be docketed and entered

of a jodgroent in the Supreme Court of the State of New aaa bisa cone ges
jucgment for $75,000.00 (less any amounts giready paid to Piaints s purs al ;
schedule) against me, Jorge A. Morales. V E> /

‘te

hep. ~ 4 cts
«<—"—ToRGE A. MORALES

~

a

34 dayot Duhee 2 Tw

—— ier
Notary Public

  
 

NN D. HANS
Notary Public, State of New Yark
No. 02HA4658409

Ta is Qualified in Queens Court
“SA Commission Eypires Juna 30, 35q

14
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 16 of 17 PagelID #: 151

SUPREME COURT OF THE STATE OF NEW YORK

 

NEW YORK COUNTY
x

BONIFACIO PEREZ-RAMOS and LUCIANA
FLORES, individually and on behalf of others
similarly situated,

AFFIDAVIT OF

Plaintiffs, CONFESSION
OF JUDGMENT
-against-

ST. GEORGE HOLDING CORP. (D/B/A EL
BASURERO), RITMOS 60°S INC. (D/B/A RITMOS
60°S), JORGE A. MORALES, and RAMON
BADILLO,

Defendants

 

STATE OF NEW YORK __)
) ss.
COUNTY OF Rueens )
Ramon Badillo, being duly sworn, deposes and says:

1. Ireside in Queens New York

2, This affidavit of confession of judgment is for debt justly due to Plaintiffs under the terms
of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants St. George Holding Corp. (d/b/a El Basurero), Ritmos 60’s Inc. (d/b/a Ritmos
60’s), Jorge A. Morales and Ramon Badillo (collectively, “Defendants”) are to submit a
total sum of Seventy-Five Thousand Dollars and Zero Cents ($75,000.00) to Plaintiffs.

3. Pursuant to the terms of the Settlement Agreement and Release by and between Bonufacio
Perez-Ramos and Luciana Flores (collectively, “Plaintiffs”) and St. George Holding Corp.
(d/b/a El Basurero), Ritmos 60’s Inc. (d/b/a Ritmos 60’s), Jorge A. Morales and Ramon
Badillo (each a “Defendant” and collectively, “Defendants”), to which this Affidavit is
annexed, I hereby confess, judgment and authorize entry thereof in New York County
against me individually and in favor of Plaintiffs for the remaining sum due under the
Settlement Agreement at the time of Defendants’ breach thereof.

15
Case 1:18-cv-01929-KAM-JO Document 30-1 Filed 06/12/19 Page 17 of 17 PagelD #: 152

4, This affidavit is made upon good and valuable consideration, the sufficiency of which I
acknowledge, including, without limitation, the terms and provisions of the Settlement

Agreement.

3 , f the Settlement
5. I heseby represent my understanding that upon Defendants’ breach of
Agreement sa failure to cure, this Confession of Judgment shall be docketed and entered
as a judgment in the Supreme Court of the State of New York, New York County, as a
judgment for 375,000.00 (jess any amounts aiready paid to Plaintiffs pursuant to the above
schedule) ayainst me, Ramon Badillo. =

Fr :

yy RAMON BADILLO

34 aay of Que. of 2019

    
  
  
 

 

cy, STEPHEN D. HANS
Public, State of New York
»- No. O2HA4S658402

: Qualified in Qurens Coury
ommirsion cxeives June 28 ZY
